In a negligence action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Silverman, J.), entered May 15, 1996, which granted the plaintiffs motion to sever the third-party action from the main action.
Ordered that the order is reversed, with costs, the motion is denied, and the matter is remitted to the Supreme Court, Westchester County, for the purpose of establishing an expedited discovery schedule.
The court improvidently exercised its discretion in granting the plaintiffs motion for a severance. The questions of law and fact involved in the main action and the third-party action are inextricably interwoven such that a single trial is appropriate in furtherance of the interests of judicial economy and consistency of the verdicts (see, Shanley v Callanan Indus., 54 NY2d 52, 57; Guilford v Netter, 179 AD2d 801, 802; Klein v City of Long Beach, 154 AD2d 346, 347). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.